Citation Nr: 1137319	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date (EED), earlier than September 21. 2009, for the addition of a dependent spouse to a compensation award.  

2.  Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to September 1987.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, and from the RO in Columbia South Carolina, which has jurisdiction of the appeals.

The issue of entitlement to service connection for HTN is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  When the Veteran filed a claim (VA FORM 21-526) for VA compensation benefits in 1987, he had been married to "P.J." since 1981.  The record contains evidence of a divorce granted in this marriage as of May 1989.

2.  When the Veteran filed a "Declaration of Status of Dependents" (VA FORM 21-686c) in July 2008, he had been married to "J." since June 27, 2008, although he was currently separated.  Information regarding her marital history was not provided.  

3.  Documents of record reflect that VA made numerous attempts to obtain complete marital histories for the Veteran and his current spouse.  The initial letter requesting this information was mailed on July 30, 2008.  A September 2008 follow-up letter informed the Veteran that information had to be provided by July 2009.

4.  A follow-up letter of April 2009 informed the Veteran that his spouse's marriage history was needed.  He was asked to submit the evidence in 30 days, but it would be accepted for up to one year.  In September 2009, appellant's spouse's marital history was received.  His marital history was provided in October and December 2009.

5.  Given the April 2009 letter giving the Veteran an additional year to submit the needed evidence, and the receipt of the pertinent evidence within the year, an effective date as of the date of the marriage is warranted.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, an effective date of June 27, 2008, for the addition of "J." as the Veteran's dependent spouse is for assignment.  38 U.S.C.A. §§ 5107, 5111, 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.31, 3.204, 3.400, 3.401, 3.500, 3.501 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, the Secretary is required to inform the appellant of the information and evidence not of record that (1) is necessary to substantiate the claim, (2) the Secretary will seek to obtain, if any, and (3) the appellant is expected to provide, if any, and to request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Effective Dates

The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 3.501(d)(2) (2010).  The effective date of payment of benefits for a dependent spouse is the date of marriage, if the claim is received within one year, otherwise, the date notice is received of the dependent's existence.  38 U.S.C.A. § 5110(f) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.4(b)(2), 3.401(b) (2010).

The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage. 38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2010).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2010).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109(a)(2) (2010).

Where evidence requested in connection with an original claim, a claim for increase or to reopen, or for the purpose of determining continued entitlement, is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158 (2010).

Analysis

The RO has assigned an effective date of September 21, 2009, for the addition of a dependent spouse to a compensation award, based on the Veteran's submission of a completed VA FORM 21-686c, "Declaration of Status of Dependents," on that date.  

The Veteran seeks an EED, in essence contending that entitlement to the award arose earlier.  He specifically asserts that the addition of his dependent spouse for VA purposes should be earlier than currently assigned in that his marriage was valid when he filed his claim on July, 3, 2008, at which time he pointed out that he had been married since June 27, 2008.  (See the June 2009 substantive appeal as provided by his private attorney representative.)  

Based upon a complete review of the evidence on file, and for reasons and bases expressed immediately below, the Board finds that the effective date assignable for the addition of the Veteran's dependent spouse to his compensation award should be June 27, 2008, the date of the marriage.  

Background

Initially, the Board notes what when the Veteran filed a claim (VA FORM 21-526) for VA compensation benefits in 1987, he reported that he was married to "P.J." since 1981.  While the RO indicated that there was no evidence concerning the end of this marriage, in fact a divorce degree showing the marriage ended in May 1989.

When the Veteran filed a "Declaration of Status of Dependents" (VA FORM 21-686c) in July 2008, he reported that he was married to "J." since June 27, 2008, although he was currently separated.  Information regarding her marital history was not provided.  

Documents of record reflect that VA made numerous attempts to obtain complete marital histories for the Veteran and his current spouse.  The initial letter requesting this information was mailed on July 30, 2008.  There was a follow-up letter in September 2008, notifying the Veteran that the additional information had to be received by the end of July 2009.  Subsequently, however, in April 2009, an additional follow-up letter was sent seeking the needed information.  It was requested that the information be received within 30 days, but that it would be accepted for up to a year from the date of this letter.  The additional evidence concerning the spouse's marital history, and the Veteran's marital status was received in October and December 2009.

The Veteran's spouse, "J." was added to his compensation award as of September 21, 2009, the date that VA received his second dependency claim (after the expiration of his initial claim).  

These documents reflect that the Veteran became potentially entitled to add his dependent spouse to his compensation award on the date that they were married in June 2008, as he filed his claim to add her in early 2008, within one year of their marriage.  While the Veteran was a long time providing the information needed to determine that the marriage was valid for VA purposes, he could legitimately read the April 2009 as giving him extra time beyond July 2009 to submit the information.  He did submit the pertinent evidence by the end of the year, and within the one year given by the April 2009 letter.  Resolving reasonable doubt in the appellant's favor, the date of the marriage should be the effective date of the addition of "J." as a dependent of the Veteran.

ORDER

Entitlement to effective date of June 27, 2008, for the addition of the Veteran's current dependent spouse to his compensation award for VA purposes is granted.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand his claim for service connection for HTN for additional development action.

In the Board's September 2010 remand, a detailed and thorough medical history was provided.  It was specifically noted that there was evidence of a current hypertensive disability and medical evidence of intermittently elevated blood pressure readings during service and within two years after separation from service.  The Board requested that a VA examination be conducted to determine the etiology and date of onset of the current HTN.  The examination was conducted in June 2011.  The examiner noted that he reviewed the claims file.  More specifically, he reported that he "flipped through" the file and reviewed about 10 blood pressure readings, none of which represented elevated blood pressure readings.  He opined that the Veteran's HTN did not start until 1989 or 1990.  

The Board notes that this is an inaccurate portrayal of the Veteran's medical history.  As pointed out by VA in the 2009 remand, a thorough review of the Veteran's service treatment records (STRs) does reflect intermittent elevated blood pressure readings.  Thus, the VA examiner's opinion is of no probative value as his opinion was based on an inaccurate medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Further, a remand by the Board confers on the Claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In further regard, the Board notes that for VA purposes, pursuant to Diagnostic Code (DC) 7101, a 10 percent rating is assigned for HTN when diastolic pressure is 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  Note (1) indicates that HTN or isolated systolic HTN must be confirmed by readings taken two or more times on at least three different days.  For purposes of the section, HTN is defined as diastolic pressure of 90mm or greater and isolated HTN is defined as systolic blood pressure of predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with a new examiner to determine the date and onset of the current HTN.  All indicated studies should be performed, and the claims folder must be made available to the examiner for review prior to the examination.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the current HTN had its onset in service or within the first post service year, or is otherwise causally related to service.  The rationale for any opinion expressed should be provided in the examination report.  

2.  If any benefit sought on appeal remains denied, the RO or AMC should issue a supplemental statement of the case (SSOC) to the Veteran and his representative before the claims file is returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


